Citation Nr: 0504413	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  98-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, in which the RO 
determined that new and material evidence to warrant 
reopening a claim of entitlement to service connection for a 
lumbar spine disorder had not been submitted.  


FINDINGS OF FACT

1.  In an unappealed April 1977 rating decision, the RO 
denied the veteran's claim for service connection for a 
lumbar spine disorder.  

2.  Evidence received since the April 1977 rating decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

Evidence submitted since the April 1977 rating decision 
wherein the RO denied the veteran's claim for service 
connection for a lumbar spine disorder is new and material, 
and the veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104(b) (West  2002); 
38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1977 rating decision, the RO denied the veteran's 
claim for service connection for a lumbar spine disorder.  
The veteran was notified in May 1977, but did not file a 
Notice of Disagreement.  A claimant, or his or her 
representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 
C.F.R. § 20.302(a) (2004).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  38 
C.F.R. § 20.1103 (2004).  

However, when a claimant requests that a claim be reopened 
after an appellate decision has been promulgated and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made and, if it is, 
as to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  In determining whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West 2002).

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 
3.156(a).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  Since the claim was 
received before that date, the law in effect when the claim 
was filed is applicable.  That is the standard discussed 
above.

The evidence, which was in the file at the time that this 
case was considered by the RO in April 1977 included the 
veteran's service medical records and a December 1976 VA 
examination report.  

The evidence submitted since the April 1977 RO decision 
includes private medical records, VA examination reports 
dated June 1993 and August 1995, and VA medical records dated 
November 1976 to February 1977.  The private medical records 
provide current diagnosis of herniated disk at L4, L5.  In an 
August 2001 medical statement, a private doctor opined that 
there was a definite casual relation between the veteran's 
original injury and his present disability and that the back 
injury should be service connected.  

Since this evidence provides a nexus opinion between the 
veteran's current lumbar spine disorder and service, it bears 
directly and substantially upon the specific matter under 
consideration, that is, service connection for a lumbar spine 
disorder.  The new evidence at least "contribute[s] to a 
more complete picture of the circumstances surrounding the 
origin" of the veteran's back disorder, to include the issue 
of whether he, in fact, experienced a back injury during his 
military service that led to the current disability.  The 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance to the appellant is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a lumbar spine 
disorder is reopened, and to this extent only, granted.  




REMAND

The veteran's claim of entitlement to service connection for 
a lumbar spine disorder has been reopened.  The Board 
concludes VA has a further duty to assist the veteran in 
developing the claim.  

First, a VA orthopedic examination is necessary to determine 
if the veteran's lumbar spine disorder was incurred in or 
aggravated during service.  The VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  In the case of a claim for disability compensation, 
the assistance provided by the VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004); Littke v. Derwinski, 1 Vet. App. 90 
(1991).  At this point, the evidence in the file includes 
complaints of back pain during service, complaints of back 
pain in the first post-service year, a current diagnosis, and 
a medical opinion as to the relationship between the current 
condition and an in-service injury.  This evidence rises to 
the level necessary to warrant providing a VA examination.

Second, in November 2003, the veteran submitted a release for 
a private doctor.  He indicated that the private doctor 
treated him for a back injury from 1985 to the present.  The 
Board notes that the most recent medical record from that 
particular private doctor is dated in 1999.  The medical 
records from 2000 to the present are not in the claims file.  
VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from private medical care providers.  38 
C.F.R. § 3.159(c)(1).  Since the veteran has submitted a 
signed Authorization and Consent to Release Information to 
the VA for a particular private doctor, the VA is required to 
attempt to obtain those records.

Third, it is not entirely clear whether additional VA 
treatment records exist.  There are currently records for VA 
treatment shortly after the veteran's separation from 
service, but then no further records until the 1990s.  The 
veteran states he has received "continuous" VA treatment 
for his back problems since service.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Requests for VA records must be made since 
it appears the evidence is not currently complete.  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

1.  Tell the veteran to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Obtain the veteran's medical records 
relating to evaluation or treatment for a 
lumbar spine disorder from the private 
doctor listed on the VA Form 21-4142, 
Authorization and Consent to Release 
Information to the VA, received in 
November 2003.  Records for treatment 
from 1999 to the present should be 
requested.

3.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan 
for treatment for back problems from 1976 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  After obtaining the above VA and 
private medical records, to the extent 
available, afford the veteran a VA 
orthopedic examination to determine the 
etiology of the current lumbar spine 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

The orthopedic examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e. at least a 
50 percent probability) that the 
appellant's current lumbar spine disorder 
was incurred in or aggravated by service.  
The examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Then, readjudicate the claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted, both the appellant 
and his representative should be provided 
a SSOC on the issue and afforded the 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


